UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4335


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

BRANDON SCOTT SACKRIDER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:14-cr-00026-RLV-DSC-1)


Submitted:   February 16, 2016                Decided:   March 2, 2016


Before GREGORY and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brandon Scott Sackrider pled guilty in accordance with a

written plea agreement to conspiracy to distribute and to possess

with intent to distribute heroin and Xanax.            He was sentenced to

188 months in prison.     He now appeals.     His attorney filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), questioning

the voluntariness of the plea but stating that there are no

meritorious issues for appeal.           Sackrider filed a pro se brief

claiming that he was incorrectly sentenced as a career offender.

We ordered supplemental briefing on this issue.             After Sackrider’s

attorney responded to our order, the United States moved to dismiss

the appeal on the basis of a waiver-of-appellate-rights provision

in Sackrider’s plea agreement.      We grant the motion to dismiss the

appeal.

     Upon review of the record, including the plea agreement and

the transcripts of the Fed. R. Crim. P. 11 proceeding and the

sentencing     hearing,   we   conclude   that   Sackrider’s        waiver   was

knowing and voluntary.     The record reflects substantial compliance

with Fed. R. Crim. P. 11.      Sackrider represented to the court that

he was satisfied with the services of his attorney, with whom he

had discussed his case and reviewed the plea agreement.              Sackrider

stated that the factual basis for the plea was accurate, he was

guilty, and the plea was not the result of threats or promises

other   than   those   promises   contained      in   the    plea   agreement.

                                     2
Notably,    the   court    questioned   Sackrider   about   the   waiver

provision, which was clearly set forth in a separate paragraph of

the plea agreement.       Sackrider stated that he understood that he

was waiving his appellate rights.

     We further find that the issue Sackrider seeks to raise on

appeal—whether, under Johnson v. United States, 135 S. Ct. 2551

(2015), a prior North Carolina conviction qualified as a predicate

felony for career offender status—falls within the scope of the

waiver. *   Accordingly, we grant the motion to dismiss.

     Pursuant to Anders, we have reviewed the entire record for

meritorious nonwaivable issues, see United States v. Johnson, 410

F.3d 137, 151 (4th Cir. 2005), and have found none.         We therefore

dismiss the appeal.        This court requires that counsel inform

Sackrider, in writing, of his right to petition the Supreme Court

of the United State for further review.         If Sackrider requests

that such a petition be filed, but counsel believes that the

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.      Counsel’s motion must

state that a copy of the motion was served on Sackrider.              We

dispense with oral argument because the facts and legal contentions




     * Sackrider agreed to waive his right to appeal both his
conviction and sentence, with certain exceptions not relevant
here.

                                    3
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                                4